Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, 10 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Ye (CN 109599442, machine-translated English version provided), in view of Wang (U.S. Patent Pub. No. 2018/0047717), in view of Bobde (U.S. Patent Pub. No. 2009/0045457) of record 
	Regarding Claim 1
	FIG. 2 of Ye discloses a vertical electrostatic discharge protection device comprising: a heavily-doped (Attached drawing explanation) semiconductor substrate (14) having a first conductivity type; 5a first semiconductor epitaxial layer (16), having the first conductivity type, formed on the heavily-doped semiconductor substrate, a first doped buried layer (18), having a second conductivity type (heavily doped), formed in the first semiconductor epitaxial layer, wherein the first 10doped buried layer emerges a top of the first semiconductor epitaxial layer; a second semiconductor epitaxial layer (20), having the first conductivity type (the third condition), formed on the first semiconductor epitaxial layer; 15a first doped well (middle portion of 24), having the second conductivity type (description of FIG. 2), formed in the second semiconductor epitaxial layer, and the first doped well is formed on the first doped buried layer; at least one second doped well (side portion of 24), having the second conductivity type (description of FIG. 2), formed in the second semiconductor epitaxial layer, wherein 20the at least one second doped well is adjacent to the first doped well; and a first heavily-doped area (22), having the first conductivity type, formed in the first doped well. The preamble stating that the semiconductor device is “a vertical electrostatic discharge protection device” is a statement of intended use and is not considered to be of significance to claim construction. During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). MPEP 2111.02. The limitation “implants” is considered to be a process or functional limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.
Ye fails to explicitly disclose “doping concentration of the first doped well is substantially lower than doping concentration of the first doped buried layer”; “the first heavily-doped area is coupled to the at least one second doped well through an external 25conductor”; “when positive electrostatic discharge (ESD) energy is applied to the heavily- doped semiconductor substrate and the external conductor is grounded, an ESD current flows from the heavily doped semiconductor substrate to the external conductor through the first semiconductor epitaxial layer, the first doped buried layer, the first doped well, and the first heavily-doped area, wherein when positive electrostatic discharge (ESD) energy is applied to the external conductor and the heavily-doped semiconductor substrate is grounded, an ESD current flows from the external conductor to the heavily-doped semiconductor substrate through the at least one second doped well and the first semiconductor epitaxial layer”.
	FIG. 3 of Wang discloses a similar device, wherein doping concentration [0074] of the first doped well (112) is substantially lower than doping concentration [0071] of the first doped buried layer (121). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Ye, as taught by Wang to form a bipolar transistor and a diode coupled in parallel between I/O and the ground, thereby providing an ESD path [0005]. The ordinary artisan would have been motivated to modify Ye in the above manner for providing an ESD path (Para. 5 of Wang).
Ye as modified by Wang fails to explicitly disclose “the first heavily-doped area is coupled to the at least one second doped well through an external 25conductor”; “when positive electrostatic discharge (ESD) energy is applied to the heavily-doped semiconductor substrate and the external conductor is grounded, an ESD current flows from the heavily doped semiconductor substrate to the external conductor through the first semiconductor epitaxial layer, the first doped buried layer, the first doped well, and the first heavily-doped area, wherein when positive electrostatic discharge (ESD) energy is applied to the external conductor and the heavily-doped semiconductor substrate is grounded, an ESD current flows from the external conductor to the heavily-doped semiconductor substrate through the at least one second doped well and the first semiconductor epitaxial layer”.
	FIG. 1C (annotated below) of Bobde discloses a similar vertical electrostatic discharge protection device comprising: a heavily-doped semiconductor substrate (Substrate) having a first conductivity type (n); 5a first semiconductor epitaxial layer (Epi-1), having the first conductivity type, formed on the heavily-doped semiconductor substrate; a second semiconductor epitaxial layer (Epi-2), having the first conductivity type, formed on the first semiconductor epitaxial layer; 15a first doped well (PW1), having the second conductivity type (p), formed in the second semiconductor epitaxial layer; at least one second doped well (PW2), having the second conductivity type, formed in the second semiconductor epitaxial layer, wherein 20the at least one second doped well is adjacent to the first doped well; and a first heavily-doped area (N1), having the first conductivity type, formed in the first doped well, wherein the first heavily-doped area is coupled to the at least one second doped well through an external 25conductor (Anode).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Ye, as taught by Bobde. The ordinary artisan would have been motivated to modify Ye in the above manner for improving voltage clamping performance (Para. 11 of Bobde).
	
    PNG
    media_image1.png
    523
    843
    media_image1.png
    Greyscale

The recitation “when positive electrostatic discharge (ESD) energy is applied to the heavily-doped semiconductor substrate and the external conductor is grounded, an ESD current flows from the heavily doped semiconductor substrate to the external conductor through the first semiconductor epitaxial layer, the first doped buried layer, the first doped well, and the first heavily-doped area, wherein when positive electrostatic discharge (ESD) energy is applied to the external conductor and the heavily-doped semiconductor substrate is grounded, an ESD current flows from the external conductor to the heavily-doped semiconductor substrate through the at least one second doped well and the first semiconductor epitaxial layer” is only a statement of the inherent properties of the device. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). See MPEP 2145. FIG. 1 of Wang shows the discharge path.

	Regarding Claim 2
	FIG. 1C of Bobde discloses the first conductivity type is an N type and the second conductivity type is a P type.
	
	Regarding Claim 3
	Although Bobde discloses the first conductivity type is an N type and the second conductivity type is a P type, it would have been obvious to one of ordinary skill in the art that the first conductivity type can be a P type and the second 5conductivity type can be an N type.
		
	Regarding Claim 5
	FIG. 4 of Ye discloses a bottom of the first doped well (middle portion of 24) directly touches the first doped buried layer (18).
	
	Regarding Claim 6
	FIG. 1C of Bobde discloses the at least one second doped well (PW2) comprises a 1plurality of second doped wells.
	
	Regarding Claim 7
	FIG. 1C of Bobde discloses the at least one second doped well (PW2) surrounds the first doped well (PW1).
	
	Regarding Claim 8
	FIG. 1C of Bobde discloses the at least one second doped well (PW2) directly touches the first doped well (PW1).
		
	Regarding Claim 10
	FIG. 1C of Bobde discloses the first heavily-doped area (N1) extends to the at least one second doped well (PW2).
	
	Regarding Claim 14
	FIG. 1C of Bobde discloses the heavily-doped semiconductor substrate is 20coupled to a first pin (VCC), and the at least one second doped well and the first heavily-doped area are coupled to a second pin (GND) through the external conductor.

Claims 9, 12 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Ye, Wang and Bobde, in view of Onishi (U.S. Patent Pub. No. 2011/0062547) of record.
	Regarding Claim 9
	Ye as modified by Wang and Bobde discloses Claim 1. 
Ye as modified by Wang and Bobde fails to disclose “doping concentration of the at least one second doped well is substantially higher than doping concentration of the 25first doped well”.
	FIG. 3 of Onishi discloses a similar device, doping concentration of the at least one second doped well (PDR) is substantially higher than doping concentration of the 25first doped well (portion of EP2 between PDR); and doping concentration of the first doped well is substantially lower than doping concentration of the first doped buried layer (PBR).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Bobde, as taught by Onishi. The ordinary artisan would have been motivated to modify Bobde in the above manner for purpose of improving breakdown voltage (Para. 43 of Onishi).
				
	Regarding Claim 12
	FIG. 3 of Onishi discloses at least one second doped buried layer (portion of PBR directly below PDR), 10the at least one second doped buried layer has the second conductivity type (p), the at least one second doped buried layer is formed in the first semiconductor epitaxial layer (NBR), the at least one second doped buried layer emerges and implants from a top of the first semiconductor epitaxial layer.
		
	Regarding Claim 13
	FIG. 3 of Onishi discloses the at least one second doped buried layer (portion of PBR directly below PDR) directly touches a bottom of the at least one second doped well (PDR).
	
Claims 11 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Ye, Wang and Bobde, in view of Willemen (U.S. Patent Pub. No. 2015/0069424) of record.
	Regarding Claim 11
	Ye as modified by Wang and Bobde discloses Claim 1. 
Ye as modified by Wang and Bobde fails to disclose “at least one second heavily-doped area, 5the at least one second heavily-doped area has the second conductivity type, and the at least one second heavily-doped area is formed in the at least one second doped well”.
	FIG. 2 of Willemen discloses a similar device, comprising at least one second heavily-doped area (147), 5the at least one second heavily-doped area has the second conductivity type (p), and the at least one second heavily-doped area is formed in the at least one second doped well (132).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Bobde, as taught by Willemen. The ordinary artisan would have been motivated to modify Bobde in the above manner for the purpose of fast and reliable avalanche breakdown (Para. 2 of Willemen).
				
	Regarding Claim 15
	FIG. 1C of Bobde discloses the heavily-doped semiconductor substrate is 20coupled to a first pin (VCC), and the at least one second doped well and the first heavily-doped area are coupled to a second pin (GND) through the external conductor.

Response to Argument
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892